Title: Mathew Carey & Son to Thomas Jefferson, 16 May 1818
From: Mathew Carey & Son
To: Jefferson, Thomas


          
            
              Sir
              Philada
May 16. 1818
            
            By this day’s mail we forward Virgil, & by in a few days we will forward V. Romæ & McMahon—
            We recd yesterday a few Law Books from London, among which were nine of Bridgman, one of which we have this day forwarded to care of Capt. Peyton, in box a box to W. H. Fitzwhylsonn of Richmond—
            We shall advise Capt. P. by this day’s mail of it—   Your obed servt
            
              ✓M. Carey & Son
            
          
          
            Chipman & Addresses cannot be procured here. Should we meet with them, they shall be forwarded.—
          
          
            at head of text, with above dateline adjacent to first line:
            Hon. Thos Jefferson
            Bot of M. Carey & Son
            
              
                  
                1 Virgil with English Notes
                4
                —
              
              
                
                1 McMahon’s Gardening
                3
                .50
              
              
                
                1 Bridgman’s Index
                30
                —
              
              
                
                1 Viri Romæ
                1
                —
              
              
                
                ✓
                $38
                .50
              
            
          
         